  Case 2:19-cv-00205-RJS Document 20 Filed 10/14/20 PageID.259 Page 1 of 5




                            IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF UTAH


 RONALD JOSEPH JONES JR.,
                                                      MEMORANDUM DECISION &
                               Petitioner,            ORDER TO AMEND DEFICIENT
                                                      AMENDED PETITION
                       v.
                                                      Case No. 2:19-CV-205-RJS
 COMMISSIONER KIM M. LUHN et al.,
                                                      Chief District Judge Robert J. Shelby
                              Respondents.


       Petitioner, Ronald Joseph Jones Jr., now held at Men’s Resource Center, filed a pro se

habeas-corpus petition, under 28 U.S.C.S. § 2254 (2020) ("[A] district court shall entertain an

application for a writ of habeas corpus in behalf of a person in custody pursuant to the judgment

of a State court only on the ground that he is in custody in violation of the Constitution or laws or

treaties of the United States."). Reviewing the Petition, (ECF No. 7), the Court concluded that it

must be amended to cure deficiencies if Petitioner wished to further pursue his claims.

       Instead of following the Court’s Order to file an amended habeas petition, Petitioner then

filed “Amended Complaint,” (ECF No. 16), a civil-rights complaint, brought under 42 U.S.C.S.

§ 1983 (2020). This is an inappropriate document to file in this habeas-corpus case. For instance,

the filing fee paid in this habeas-corpus case was $5, while the filing fee for a civil-rights case is

$350. 28 id. § 1914. The Court rejects Amended Complaint here. If Petitioner wishes to bring

before the Court the issues raised in Amended Complaint, he must file them in a new civil-rights

case. Meanwhile, the Court offers Petitioner another chance to file an adequate habeas-corpus
  Case 2:19-cv-00205-RJS Document 20 Filed 10/14/20 PageID.260 Page 2 of 5




petition in this case, reminds Petitioner of the deficiencies of his original petition, and repeats

guidance on the general expectations for an adequate petition.

                         REPEATED: DEFICIENCIES IN PETITION

Petition:

(a)    appears to primarily challenge protective order in state court regarding Petitioner vis-à-
       vis his family, though protective order itself is not challengeable in habeas-corpus
       petition meant to attack only conviction and/or sentencing.

(b)    lists respondent other than his custodian.

(c)    does not appear to observe federal habeas-corpus standard of review, stating:

            (d) An application for a writ of habeas corpus on behalf of a person in
            custody pursuant to the judgment of a State court shall not be granted
            with respect to any claim that was adjudicated on the merits in State
            court proceedings unless the adjudication of the claim--
            (1) resulted in a decision that was contrary to, or involved an
            unreasonable application of, clearly established Federal law, as
            determined by the Supreme Court of the United States; or
            (2) resulted in a decision that was based on an unreasonable
            determination of the facts in light of the evidence presented in the
            State court proceeding.

       28 U.S.C.S. § 2254(d) (2019).

(d)    has claims possibly based on illegality of Petitioner's current confinement; however,
       petition apparently not submitted using legal help Petitioner entitled to by his institution
       under Constitution--e.g., by contract attorneys. See Lewis v. Casey, 518 U.S. 343, 356
       (1996) (requiring prisoners be given "'adequate law libraries or adequate assistance from
       persons trained in the law' . . . to ensure that inmates . . . have a reasonably adequate
       opportunity to file nonfrivolous legal claims challenging their convictions or conditions
       of confinement") (quoting Bounds v. Smith, 430 U.S. 817, 828 (1977) (emphasis added)).

                      REPEATED: INSTRUCTIONS TO PETITIONER

       Under Rule 8 of the Federal Rules of Civil Procedure an initial pleading is required to

contain "(1) a short and plain statement of the grounds upon which the court's jurisdiction

depends, . . . (2) a short and plain statement of the claim showing that the pleader is entitled to


                                                                                                      2
  Case 2:19-cv-00205-RJS Document 20 Filed 10/14/20 PageID.261 Page 3 of 5




relief, and (3) a demand for judgment for the relief the pleader seeks." Fed. R. Civ. P. 8(a). The

requirements of Rule 8(a) are intended to guarantee "that [respondents] enjoy fair notice of what

the claims against them are and the grounds upon which they rest." TV Commc'ns Network, Inc.

v. ESPN, Inc., 767 F. Supp. 1062, 1069 (D. Colo. 1991), aff’d, 964 F.2d 1022 (10th Cir. 1992).

        Pro se litigants are not excused from compliance with the minimal pleading requirements

of Rule 8. "This is so because a pro se [litigant] requires no special legal training to recount the

facts surrounding his alleged injury, and he must provide such facts if the court is to determine

whether he makes out a claim on which relief can be granted." Hall v. Bellmon, 935 F.2d 1106,

1009 (10th Cir. 1991). Moreover, "it is not the proper function of the Court to assume the role of

advocate for a pro se litigant." Id. at 1110. Thus, the Court cannot "supply additional facts, [or]

construct a legal theory for [petitioner] that assumes facts that have not been pleaded." Dunn v.

White, 880 F.2d 1188, 1197 (10th Cir. 1989).

        Petitioner should consider the following general points before refiling his petition:

(a) Revised petition must stand entirely on its own and not refer to, or incorporate by reference,

any portion of the original petition or any other documents previously filed by Petitioner. See

Murray v. Archambo, 132 F.3d 609, 612 (10th Cir. 1998) (amendment supersedes original)

(b) Petitioner must clearly state whom his custodian is and name that person (warden or ultimate

supervisor of imprisonment facility) as the respondent. See R.2, Rs. Governing § 2254 Cases in

the U.S. Dist. Courts.

(c) Federal rule requires the petition to:

                        (1) specify all the grounds for relief available to the
                petitioner;
                        (2) state the facts supporting each ground;
                        (3) state the relief requested;


                                                                                                       3
  Case 2:19-cv-00205-RJS Document 20 Filed 10/14/20 PageID.262 Page 4 of 5




                        (4) be printed, typewritten, or legibly handwritten; and
                        (5) be signed under penalty of perjury by the petitioner or
                by a person authorized to sign it for the petitioner under 28 U.S.C.
                § 2242.

R.2(c), Rs. Governing § 2254 Cases in the U.S. Dist. Courts.

(d) Petitioner may generally not bring civil-rights claims as to conditions of confinement in a

habeas-corpus petition.

(e) Any claims about Petitioner's underlying conviction and/or sentencing should be brought

under 28 U.S.C.S. § 2254 (2019); any claims about the execution of Petitioner's sentence should

be brought under id. § 2241.

(f) Petitioner should get help to prepare initial pleadings from legal resources available where he

is held.

                                             ORDER

           IT IS HEREBY ORDERED that:

(1) Petitioner’s “Amended Complaint” is STRICKEN as an inappropriate filing. (ECF No. 16.)

Petitioner shall have a FINAL THIRTY DAYS to cure the above deficiencies. In response to

this Order, the Court will accept one document entitled, “Amended Petition.” The Amended

Petition shall include all issues, arguments, and citations in one document, with no reference to

any other document. The Amended Petition is the only document the Court will review to

determine whether to order Respondent to answer. R.4, Rs. Governing § 2254 Cases in the U.S.

Dist. Cts. (stating court--on its own--shall examine petition for petitioner’s entitlement to relief

and dismiss petition or order answer as warranted).

(2) The Clerk's Office shall mail Petitioner a copy of the Pro Se Litigant Guide with a proper

form petition and/or civil-rights complaint for him to complete, according to directions.


                                                                                                       4
  Case 2:19-cv-00205-RJS Document 20 Filed 10/14/20 PageID.263 Page 5 of 5




(3) If Petitioner fails to timely cure the above-noted deficiencies, as instructed here, this action

will be dismissed without further notice.

(4) For the same reasons stated in the Court’s denial of Petitioner’s first motion for appointed

counsel, (ECF No. 13), Petitioner's second motion for appointed counsel is DENIED. (ECF No.

18.) As the Court noted in its earlier order, “if it later appears that counsel may be needed or of

specific help, the Court may appoint an attorney to appear on Petitioner's behalf.” (ECF No. 13.)

No further motions of this nature are needed.

(5) Petitioner’s second motion for service of process is DENIED. (ECF No. 17.) There is no

valid petition on file here as of this Order. Further, if a valid petition is later filed, no prompting

is needed for the Court to order an answer from Respondent. Rs. 4 & 5, Rs. Governing § 2254

Cases in the U.S. Dist. Cts.

(6) Petitioner’s second motion to proceed in forma pauperis is DENIED as moot. (ECF No. 19.)

His first such motion, (ECF No. 1), was granted, (ECF No. 6).

                DATED this 14th day of October, 2020.

                                                BY THE COURT:




                                                CHIEF JUDGE ROBERT J. SHELBY
                                                United States District Court




                                                                                                          5
